Title: William A. Burwell to Thomas Jefferson, 26 February 1817
From: Burwell, William Armistead
To: Jefferson, Thomas


          
            My dr Sir.
            Baltimore feby 26th 1817
          
          Colo Taylor & myself, equally regret having troubled you with Mr Graham’s papers, & feel Satisfied that you have expressed no opinion—I expected you would receive many letters in your retirement from those who have your happiness at heart, or wish the Sanction of your name to Support favorite opinions, but I had no idea that your labors were So great; I am only Surprised that you have Submitted for Such a length of time—If I am not compelled to pass thro Richmond it will give me great pleasure to See you once more—please remember me kindly to the family, & accept yourself my best wishes for your happiness
          W. A Burwell
        